





Exhibit 10.09




REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (the “Agreement”) is made and entered into as
of July [  ], 2006 among AIMS WORLDWIDE, INC., a Nevada corporation (the
“Company”), and IKON, INC. (“IKON”).




R E C I T A L S




This Agreement is entered into in connection with the Stock Purchase Agreement
of even date herewith among the Company and IKON, pursuant to which IKON is
receiving shares of the Company’s common stock (the “Stock Purchase Agreement”).
 The execution and delivery of this Agreement is a condition precedent to IKON’s
obligations under the Stock Purchase Agreement.




NOW, THEREFORE, the parties to this Agreement hereby agree as follows:




ARTICLE I

DEFINITIONS




Unless otherwise defined herein, capitalized terms used herein and not defined
shall have the same meaning as provided in the Stock Purchase Agreement.




In addition, the following terms shall have the meanings set forth in this
Article I:




“Adversely Affected Holder” has the meaning specified in Section 8.1.




“Affiliate” means, as applied to the Company or any other specified Person, any
Person directly or indirectly controlling, controlled by or under direct or
indirect common control with the Company (or such specified Person) and shall
also include (a) any Person who is an executive officer or director of the
Company (or such specified Person) and (b) in the case of a specified Person who
is an individual, any Family Member of such Person.  




“Agreement” has the meaning given such term in the Recitals.




“Commission” means the U.S. Securities and Exchange Commission or any successor
governmental agency that administers the Securities Act and the Exchange Act.




“Commission Form S-3” has the meaning specified in Section 2.1(b).




“Common Stock” means the Common Stock, par value $.XXX per share, of the
Company, any shares of the Company’s capital stock into which such Common Stock
shall be changed, and any shares of the Company’s capital stock resulting from
any reclassification of such Common Stock or recapitalization of the Company.




 “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the Commission
promulgated from time to time thereunder, all as the same shall be in effect at
the time.





-1-




--------------------------------------------------------------------------------







“Family Member” means, as applied to any individual, such individual’s spouse,
children (including stepchildren or adopted children), grandchildren, parent, or
any spouse of any of the foregoing, and each trust, partnership or similar
estate planning vehicle created for the primary benefit of one or more of them.




 “Holder” means IKON.




“Incidental Registration” has the meaning specified in Section 2.1(a) of this
Agreement.




“Incidental Registration Cutback” has the meaning specified in Section 2.1(c) of
this Agreement.




“Indemnified Party" and "Indemnified Parties” have the meanings specified in
Section 5.1(a) of this Agreement.




“Indemnifying Party” and "Indemnifying Parties” have the meanings specified in
Section 5.1(c) of this Agreement.




“Initiating Holder” means each Holder holding at least thirty five percent (35%)
of the Registrable Securities held by the Holders at the Effective Time.




"Other Holders" means holders of securities of the Company (other than Holders)
who are entitled, by contract with the Company, to have securities included in a
Registration Statement.




 “Person” means an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization and any
government, governmental department or agency or political subdivision thereof.




“Purchase Agreement” has the meaning specified in the Recitals hereto.




“Registrable Securities” means the following (in each case as adjusted for stock
splits, recapitalizations and other similar events): (i) any shares of Common
Stock now owned or subsequently acquired by any Investor and the Common Stock
issued or issuable upon conversion or exercise of any other security of the
Company acquired by an Investor on or after the date hereof; (ii) securities
issued in replacement or exchange of any of the securities issued in clause (i);
and (iii) any Common Stock held at the Effective Time by any of the Other
Holders, or acquired by any of the Other Holders upon conversion, exercise or
exchange of any Convertible Securities held by any of the Other Holders at the
Effective Time; provided, however, that Registrable Securities shall cease to be
Registrable Securities with respect to a Holder, when (A) such Holder holds less
than one percent (1%) of the fully diluted capital stock of the Company and is
eligible to sell or transfer free of restrictive legends all of such Holder’s
Registrable Securities pursuant to 144(k) under the Securities Act in any three
month period taking into account any applicable aggregation rules pursuant to
Rule 144(e); (B) such Registrable Securities have been sold to the public
pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act or (C) such Registrable Securities have been included in an
effective registration statement under the Securities Act as provided herein.





- 2 -




--------------------------------------------------------------------------------







“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with this Agreement in connection with each Incidental
Registration, including, without limitation, all registration, filing, listing
and National Association of Securities Dealers, Inc. (“NASD”) fees, all fees and
expenses of complying with securities or blue sky laws, all word processing,
duplicating and printing expenses, all messenger and delivery expenses, any
transfer taxes, the fees and expenses of the Company’s legal counsel and
independent public accountants, including the expenses of any audits or “cold
comfort” letters required by or incident to such performance and compliance, the
reasonable fees and disbursements of one counsel for all Investors participating
in each such registration up to $35,000.00, and any fees and disbursements of
underwriters customarily paid by issuers of securities; provided, however, that
Registration Expenses shall not include underwriting discounts and commissions.




“Underwriter’s Maximum Number” has the meaning specified in Section 2.1(c) of
this Agreement.




ARTICLE II

REGISTRATIONS




SECTION 2.1   Incidental Registrations.




(a)

Incidental Registration.  If the Company for itself or any of its security
holders shall at any time or times after the date hereof undertake to register
under the Securities Act any shares of its capital stock or other securities
(other than (i) the registration of an offer, sale or other disposition of
securities solely to employees of, or other persons providing services to, the
Company, or any subsidiary pursuant to an employee or similar benefit plan
registered on Form S-8 or similar or successor forms promulgated by the
Commission or (ii) relating to a merger, acquisition or other transaction of the
type described in Rule 145 under the Securities Act or a comparable or successor
rule, registered on Form S-4 or similar or successor forms promulgated by the
Commission), on each such occasion the Company will notify each Holder of such
determination or request at least thirty (30) days prior to the filing of such
registration statement, and upon the request of any Holder given in writing
within twenty (20) days after the receipt of such notice, subject to Sections
2.1(b) and (c), the Company shall use its reasonable best efforts as soon as
practicable thereafter to cause any of the Registrable Securities specified by
any such Holder to be included in such registration statement and subject to the
conditions of the Securities Act (an “Incidental Registration”).  If a Holder
decides not to include all of its Registrable Securities in any Incidental
Registration filed by the Company, such Holder shall nevertheless continue to
have the right to include any Registrable Securities in any subsequent
Incidental Registration as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.




(b)

Withdrawal or Delay of Registration.  Notwithstanding the foregoing, if at any
time after giving notice of its intention to undertake a registration in
accordance with Section 2.1(a) above, and before the effectiveness of any
Registration Statement filed in connection with such registration, the Company
determines for any reason either not to effect such registration or to delay
such registration, the Company may, at its election, by delivery of a written
notice to each holder of Registrable Securities:





- 3 -




--------------------------------------------------------------------------------







(i)

in the case of a determination not to effect such registration, relieve itself
of its obligation to include the Registrable Securities in connection with such
registration; or




(ii)

in the case of a determination to delay such registration, delay the inclusion
of such Registrable Securities for the same period as the delay in such
registration.




(c)

Priority in Registration.  If an Incidental Registration is an underwritten
offering, and the managing underwriters shall give written advice to the Holders
and the Company that, in their opinion, market conditions dictate that no more
than a specified maximum number of securities (the “Underwriter’s Maximum
Number”) could successfully be included in such registration without having an
adverse effect on the success of the offering (including, without limitation, an
impact on the selling price or the number of Registrable Shares that may be sold
within a price range acceptable to the Investors initiating the Incidental
Registration), then the Company shall be required to include in such
registration only such number of securities as is equal to the Underwriter’s
Maximum Number (“Incidental Registration Cutback”) and the Company and the
Holders will participate in such offering in the following order of priority:  




(i)

First, the Company shall be entitled to include in such registration that number
of securities that the Company proposes to offer and sell for its own account in
such registration and that does not exceed the Underwriter’s Maximum Number; and




(ii)

Second, the Company will be obligated and required to include in such
registration that number of Registrable Securities that the Holders and the
Other Holders shall have requested to be included in such offering to the full
extent of the remaining portion of the Underwriter’s Maximum Number.




In the event that an Incidental Registration Cutback results in less than all of
the securities of a particular category (e.g., securities of the Company or
Registrable Securities of Holders) that are requested to be included in such
registration to actually be included in such registration, then the number of
securities of such category that will be included in such registration shall be
shared pro rata among all of the holders of securities of such category that
were requested to be included in such registration based on the relative number
of shares of Common Stock originally requested to be included in such offering
by such holders.  Notwithstanding the foregoing, in no event shall the amount of
Registrable Securities held by the Holders and Other Holders included in the
offering be reduced below twenty-five percent (25%) of the total amount of
securities included in such offering.




SECTION 2.2.  Expenses.  The Company shall pay all Registration Expenses
incurred in connection with all Incidental Registrations effected in accordance
with this Article II.




SECTION 2.3.  Effective Registration Statement.  An Incidental Registration
effected pursuant to Section 2.1, shall not be deemed to have been effected
unless the registration statement filed with respect thereto in accordance with
the Securities Act has become effective with the Commission and kept effective
in accordance with the provisions of Section 3.1(c) below.  Notwithstanding the
foregoing, a registration statement will not be deemed to have become effective
if (a) after it has become effective with the Commission, such registration is
made subject to any stop order, injunction, or other order or requirement of the
Commission or other governmental agency or any court proceeding for any reason
other than a misrepresentation or omission by any Holder, or (b) the conditions
to closing specified in the purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied, other than solely
by reason of some act or omission by any Holder.





- 4 -




--------------------------------------------------------------------------------







SECTION 2.4.  Jurisdictional Limitations.  Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to take any action
to effect registration, qualification or compliance with respect to its
Registrable Securities:




(a)

In any particular jurisdiction in which the Company would be required to execute
a general consent to service of process unless the Company is already subject to
service in such jurisdiction and except as required by the Securities Act;




(b)

That would require it to qualify generally to do business in any jurisdiction in
which it is not already so qualified or obligated to qualify; or




(c)

That would subject it to taxation in a jurisdiction in which it is not already
subject generally to taxation.




ARTICLE III

REGISTRATION PROCEDURES




SECTION 3.1.  Company Obligations.  If and whenever the Company is required to
use its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Article II, the Company, as
expeditiously as possible and subject to the terms and conditions of Article II,
will do the following:




(a)

Prepare and file with the Commission the appropriate registration statement to
effect such registration and use its diligent efforts to cause such registration
statement to become and remain effective for the period set forth in Section
3.1(c) below;




(b)

Permit any Holder who, in the reasonable judgment of the Company’s counsel,
might be deemed to be an underwriter or a controlling person of the Company, to
participate in the preparation of such registration statement (including, to the
fullest extent permitted by applicable law, making available for inspection by
any such Person and any attorney, accountant or other agent retained by such
Person, all financial and other records of the Company, pertinent corporate
documents of the Company and all other information reasonably requested in
connection therewith) and give to the Holders of Registrable Securities to be
sold under such registration statement, the underwriters, if any, and their
respective counsel and accountants, advance draft copies of such registration
statement, each prospectus included therein or filed with the Commission at
least five (5) business days prior to the filing thereof with the Commission,
and any amendments and supplements thereto promptly as they become available,
and will give each of them, to the fullest extent permitted by applicable law,
such access to its books and records and such opportunities to discuss the
business of the Company with its officers and the independent public accountants
who have certified its financial statements as shall be necessary, in the
opinion of such Holders and such underwriters’ respective counsel, to conduct a
reasonable investigation within the meaning of the Securities Act;








- 5 -




--------------------------------------------------------------------------------







(c)

Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until the earlier of such time
as all of such securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
registration statement or the expiration of one hundred thirty five (135) days
after such registration statement becomes effective (such period of one hundred
thirty five (135) days to be extended one day for each day or portion thereof
during such period that such registration statement shall be subject to any stop
order suspending the effectiveness of the registration statement, or of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any Registrable Securities included in such registration
statement for sale in any jurisdiction);




(d)

Furnish to the Holders participating in such registration without charge to the
Holders, such number of conformed copies of such registration statement and of
each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus contained in such
registration statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents, as the purchaser or any Holder of Registrable Securities to be sold
under such registration statement may reasonably request;




(e)

Subject to Section 2.4 hereof, use its reasonable best efforts to register or
qualify all Registrable Securities covered by such registration statement under
such other United States state securities or blue sky laws of such jurisdictions
as any Holder of Registrable Securities to be sold under such registration
statement shall reasonably request, to keep such registration or qualification
in effect for the time period set forth in Section 3.1(c) hereof, and take any
other action that may be reasonably necessary or advisable to enable the Holders
who are participating in such registration to sell Registrable Securities in
such jurisdictions;




(f)

Subject to Section 2.4 hereof, use its reasonable best efforts to cause all
Registrable Securities covered by such registration statement to be registered
with or approved by such other United States state governmental agencies or
authorities as may be necessary to enable the Holders who are participating in
such registration to sell Registrable Securities as intended by such
registration statement;




(g)

In the event of the issuance of any stop order suspending the effectiveness of
the registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any Registrable
Securities included in such registration statement for sale in any jurisdiction,
the Company shall use its reasonable best efforts promptly to obtain the
withdrawal of such order;




(h)

Use its reasonable best efforts to furnish to the Holders registering
Registrable Securities under such registration statement:




(i)

An opinion, dated the effective date of the registration statement, of the
independent counsel representing the Company for the purposes of such
registration, addressed to the underwriters, if any, and to the Investors making
such request, covering such legal matters customarily included in opinions with
respect to underwritten registered public secondary offerings of securities; and





- 6 -




--------------------------------------------------------------------------------







(ii)

A letter, dated the effective date of the registration statement, from the
independent certified public accountants of the Company, addressed to the
underwriters, if any, and to the Holders making such request, stating that they
are independent certified public accountants within the meaning of the
Securities Act and that in the opinion of such accountants, the financial
statements and other financial data of the Company included in the registration
statement or the prospectus, or any amendment or supplement thereto, comply as
to form in all material respects with the applicable accounting requirements of
the Securities Act (such letter from the independent certified public
accountants shall additionally cover such other financial matters (including
information as to the period ending not more than five business days prior to
the date of such letter) with respect to the registration in respect of which
such letter is being given as the Holders may reasonably request);




(i)

Immediately notify the Holders of Registrable Securities included in such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of its becoming aware of any
event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, and at the request of the Holders promptly prepare
and furnish to the Holders a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made;




(j)

Otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the Commission, and make available to its security holders,
as soon as reasonably practicable, an earnings statement covering the period of
at least twelve months, but not more than eighteen months, beginning with the
first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder;




(k)

Provide a transfer agent and registrar for all Registrable Securities covered by
such registration statement not later than the effective date of such
registration statement; and




(l)

Use its reasonable best efforts to list all Registrable Securities covered by
such registration statement on any securities exchange on which the same class
of securities issued by the Company is then listed or, if no class of such
equity securities is then listed, apply for listing or quotation of the
Registrable Securities on a national exchange in the United States or quotation
system in the United States.








- 7 -




--------------------------------------------------------------------------------







SECTION 3.2.  Holder Obligations.  




(a)

The Company may require each Holder of Registrable Securities to be sold under
such registration statement to furnish the Company with such information as it
may reasonably request in writing (i) regarding such Holder’s proposed
distribution of such securities and (ii) as required in connection with any
registration (including an amendment to a registration statement or prospectus),
qualification or compliance referred to in this Article III.  The Company agrees
not to file or make any amendment to any registration statement with respect to
any Registrable Securities, or any amendment of or supplement to the prospectus
used in connection therewith, which refers to any seller of any Registrable
Securities covered thereby by name, or otherwise identifies such seller as the
holder of any Registrable Securities, without the consent of such seller, such
consent not to be unreasonably withheld, unless such disclosure is required by
law.




(b)

Each Holder, by execution of this Agreement, agrees (i) that upon receipt of any
notice from the Company, or upon such Holder’s otherwise becoming aware, of the
happening of any event of the kind described in Section 3.1(i), such Holder will
forthwith discontinue its disposition of Registrable Securities pursuant to the
registration statement relating to such Registrable Securities until the receipt
by such Holder of the copies of the supplemented or amended prospectus
contemplated by Section 3.1(i) and, if so directed by the Company, will deliver
to the Company all copies other than permanent file copies, then in possession
of the Holders of the prospectus relating to such Registrable Securities current
at the time of receipt of such notice and (ii) that it will immediately notify
the Company, at any time when a prospectus relating to the registration of such
Registrable Securities is required to be delivered under the Securities Act, of
the happening of any event as a result of which information previously furnished
in writing by such Holder to the Company specifically for inclusion in such
prospectus contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made.  In the event the Company or any such Holder shall give any such notice,
the period referred to in Section 3.1(c) shall be extended by a number of days
equal to the number of days during the period from and including the giving of
notice pursuant to Section 3.1(c) to and including the date when such Holder
shall have received the copies of the supplemented or amended prospectus
contemplated by Section 3.1(i).








- 8 -




--------------------------------------------------------------------------------







ARTICLE IV

UNDERWRITTEN OFFERINGS




SECTION 4.1.  Underwritten Offerings.




(a)

Underwritten Offering.  In connection with any underwritten offering pursuant to
a registration requested under Section 2.1, the Company will enter into an
underwriting agreement (and any other customary agreements) with the
underwriters for such offering, such agreement to be in form and substance
reasonably satisfactory to the Holders, the Company and such underwriters in
their reasonable judgment and to contain such representations and warranties by
the Company and the Holders whose securities are included therein, and such
other terms, as are customarily contained in agreements of that type, including,
without limitation, indemnities to the effect and to the extent provided in
Section 5.1.  The Company will also take all such other actions as the Holders
or the underwriters reasonably request in order to expedite or facilitate the
disposition of Registrable Securities (including effecting a stock split or
combination of shares and the participation of senior management in so-called
“road shows” and similar events).  Each Holder participating in such
underwritten offering shall be a party to such underwriting agreement.  No
Holder participating in any such underwritten offering shall be required by the
provisions hereof to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Holder and its intended method of distribution and any
other representation required by law.  No Holder of Registrable Securities may
participate in any underwritten registration hereunder unless such Holder
(i) agrees to sell its Registrable Securities on the basis provided in any
underwriting arrangements approved pursuant to this Section 4.1 and
(ii) accurately completes in all material respects and in a timely manner, and
executes all questionnaires, powers of attorney, such underwriting agreement and
other documents reasonably and customarily required under the terms of such
underwriting agreement.




(b)

Selection of Underwriters.  Whenever a registration requested pursuant to
Section 2.1 is for an underwritten offering, the Company will have the right to
select the managing underwriter to administer the offering, subject to the
approval of the holders of a majority of Registrable Securities sought to be
registered, such approval not to be unreasonably withheld or delayed.








- 9 -




--------------------------------------------------------------------------------







SECTION 4.2.  Holdback Agreements.  




(a)

Subject to the conditions set forth in the last sentence of this Section 4.2(a),
in connection with an offering pursuant to Section 2.1, each Holder agrees not
to effect directly or indirectly (except as part of such underwritten
registration in accordance with the provisions hereof or pursuant to a
transaction exempt from registration (other than under Rule 144 or Rule 145 of
the Securities Act)) any sale, distribution, short sale, loan, grant of options
for the purchase of, or otherwise dispose of, any Registrable Securities for
such period as such managing underwriter requests, such period in no event to
commence earlier than ten (10) days prior to, or to end more than one hundred
eighty (180) days after, the effective date of such registration or such other
time period as the underwriter may reasonably request.  Each Holder further
agrees that the Company may instruct its transfer agent to place stop transfer
notations in its records to enforce the provisions of this Section 4.2(a).  The
foregoing restrictions shall be conditioned on each officer, director of the
Company and holder of one percent (1%) or more of the Company’s Common Stock or
securities convertible or exchangeable for one percent (1%) or more of its
Common Stock (determined in all instances on a fully diluted basis) being bound
by substantially the same restrictions as are set forth above.  If such
restrictions are waived or shortened by the managing underwriter or the Company
for any Holder or any other party bound thereto, the above restrictions shall
also be waived or shortened for all Holders in the same manner on a pro rata
basis (calculated including the shares held by the party bound by such similar
agreement).




ARTICLE V

INDEMNIFICATION AND CONTRIBUTION




SECTION 5.1  Indemnification.




(a)

Indemnification by the Company.  In the event of any registration under the
Securities Act pursuant to Article II of any Registrable Securities covered by
such registration, the Company will, to the extent permitted by law, and hereby
does, indemnify and hold harmless each Holder of Registrable Securities to be
sold under such registration statement, each such Holder’s legal counsel and
independent accountants, each other person who participates as an underwriter in
the offering or sale of such securities (if so required by such underwriter as a
condition to including the Registrable Securities of the Holders in such
registration) and each other person, if any, who controls any such Holder or any
such underwriter within the meaning of the Securities Act (each, an "Indemnified
Party" and collectively, the “Indemnified Parties”), against any losses, claims,
damages or liabilities, joint or several, to which the Holders or underwriter or
controlling person may become subject under the Securities Act, the Exchange
Act, any state securities laws or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein or any document incorporated therein by reference,
or any amendment or supplement thereto, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein in light of the circumstances in which they were made not
misleading, and the Company will reimburse the Indemnified Parties for any legal
or any other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, liability, action or
proceeding; provided, however, that the indemnity agreement contained in this
Section 5.1(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the





- 10 -




--------------------------------------------------------------------------------







Company (which consent shall not be unreasonably withheld); and provided,
further, however that the Company shall not be liable to any Indemnified Party
in any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with information furnished to the Company in writing by such
Indemnified Party specifically for use therein.




(b)

Indemnification by the Holders.  As a condition to including any Registrable
Securities of any person or entity in any registration statement filed pursuant
to Article II, each Holder of Registrable Securities, to the extent permitted by
law, hereby agrees, severally but not jointly, to indemnify and hold harmless
(in the same manner and to the same extent as set forth in subdivision (a) of
this Section 5.1) the Company, each director of the Company, each officer of the
Company and each other person, if any, who controls the Company within the
meaning of the Securities Act, with respect to any statement or alleged
statement in or omission or alleged omission from such registration statement,
any preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if, and only if, such statement
or alleged statement or omission or alleged omission was made in reliance upon
and in conformity with information furnished in writing to the Company directly
by, or on behalf of, such person or entity specifically for use therein;
provided, however, that the indemnity agreement contained in this Section 5.1(b)
shall not apply to amounts paid in settlement of any losses, claims, damages,
liabilities or actions if such settlement is effected without the consent of
such Holder; and provided, further, however, that the obligation of any Holder
hereunder shall be limited to an amount equal to the net proceeds received by
such Holder upon the sale of Registrable Securities sold in the offering covered
by such registration.




(c)

Notices of Claims, etc.  Promptly after receipt by an Indemnified Party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding subdivisions of this Section 5.1, such Indemnified
Party will, if a claim in respect thereof is to be made against a party required
to provide indemnification (each, an “Indemnifying Party” and collectively, the
"Indemnifying Parties"), give written notice to the latter of the commencement
of such action, provided, however, that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligation under the preceding subdivisions of this Section 5.1, except to the
extent that the Indemnifying Party is actually prejudiced by such failure to
give notice.  In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such Indemnified Party and the Indemnifying Party may exist in respect
of such claim, the Indemnifying Party shall be entitled to participate in and to
assume the defense thereof, jointly with any other Indemnifying Party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation.  No Indemnifying
Party shall consent to entry of any judgment or enter into any settlement
without the consent of the Indemnified Party which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation or that imposes any ongoing restrictions or covenants pertaining to
the Indemnified Party.





- 11 -




--------------------------------------------------------------------------------







(d)

Other Indemnification.  Indemnification similar to that specified in the
preceding subdivisions of this Section 5.1 (with appropriate modifications)
shall be given by the Company and each holder of Registrable Securities included
in any registration statement to each other and any underwriter, as applicable,
with respect to any required registration or other qualification of securities
under any Federal or state law or regulation of any governmental authority,
other than the Securities Act.




(e)

Indemnification Payment.  The indemnification required by this Section 5.1 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.




(f)

Survival of Obligations.  The obligations of the Company and the Holders under
this Section 5.1 and Section 5.2 shall survive the termination of this
Agreement.




SECTION 5.2.  Contribution.  If the indemnification provided for in Section 5.1
is unavailable or insufficient to hold harmless an Indemnified Party, then each
Indemnifying Party shall contribute to the amount paid or payable to such
Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in Section 5.1 an amount or additional amount, as the case may be,
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party or Indemnifying Parties, on the one hand, and the Indemnified
Party, on the other, in connection with the statements or omissions which
resulted in such losses, claims, demands or liabilities as well as any other
relevant equitable considerations.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or parties, on the one
hand, or the Indemnified Party, on the other, and the parties’ relative, intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The amount paid to an Indemnified Party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this Section 5.2 shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any action or claim which is the subject of this
Article V; provided, however, that the obligation of any Holder hereunder shall
be limited to an amount equal to the net proceeds received by such Holder upon
the sale of Registrable Securities sold in the offering covered by such
registration.  No person guilty of fraudulent misrepresentation within the
meaning of Section 11(f) of the Securities Act shall be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation.




ARTICLE VI

COMPANY COVENANTS




SECTION 6.1.  Covenants Relating to Rule 144; Reports Under The Exchange Act.
 With a view to (a) making available the benefits of certain rules and
regulations of the Commission which may at any time permit the sale of
securities of the Company to the public without registration, or (b) causing the
Company to be and remain eligible to file a registration on Commission Form S-3,
the Company agrees to do the following:




(i)

To make and keep public information available in accordance with Rule 144 under
the Securities Act at all times;





- 12 -




--------------------------------------------------------------------------------







(ii)

To use its commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act, as amended;




(iii)

So long as a Holder owns any Registrable Securities, to furnish to such Holder
forthwith upon request a written statement by the Company as to its compliance
with the reporting requirements of said Rule 144, and of the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements) and a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company as a Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such securities without registration;
and




(iv)

The Company shall use its commercially reasonable efforts to take any action
necessary to maintain its eligibility to utilize Commission Form S-3 to permit
resales as requested by the Holders with respect to “Transactions Involving
Secondary Offerings” as described in General Instruction I.B.3 of Commission
Form S-3.




SECTION 6.2.  Other Registration Rights.  Except with the written consent of the
Holders, the Company will not grant to any Person (except to the Holders and
their permitted assigns who are record holders of Registrable Securities in
accordance with and subject to this Agreement) any registration rights more
favorable than, or inconsistent with any of those contained herein, so long as
any of the registration rights under this Agreement remain in effect.




ARTICLE VII

ASSIGNABILITY




This Agreement and all of the provisions hereof will be assigned, without the
consent of the Company, by any Holder to, and shall inure to the benefit of, any
purchaser, transferee or assignee of any shares of Registrable Securities (as
adjusted for stock splits, recapitalizations, and other similar events), and any
such purchaser, transferee or assignee shall take shares of Registrable
Securities subject to, and shall be bound by, the terms of this Agreement;
provided in each instance that the transferee or assignee of such rights assumes
in writing the obligations of such Holder under this Agreement.  However, the
Company shall not be required to recognize any such purchaser, transferee or
assignee as a “Holder” under this Agreement unless and until either (i) such
person becomes the holder of record of Registrable Securities or (ii) the
Company receives written notice of such purchase, transfer or assignment.  








- 13 -




--------------------------------------------------------------------------------







ARTICLE VIII

MISCELLANEOUS




SECTION 8.1  Waivers and Amendments.  The rights and obligations of the Company
and all other parties hereto under this Agreement may be waived (either
generally or in a particular instance, either retroactively or prospectively,
and either for a specified period of time or indefinitely) or amended if and
only if such waiver or amendment is consented to in writing by the Company and a
majority in interest of the Holders; provided, however, that if any amendment
would materially and adversely affect the rights of one or more Holders, or any
other Other Holder (the “Adversely Affected Holder”) in a way that is different
from its effect on other Holders, such amendment shall not be effective as to
any Adversely Affected Holder unless consented to by a majority in interest of
the Adversely Affected Holders.  Each Holder shall be bound by any amendment or
waiver effected in accordance with this Section, whether or not such Holder has
consented to such amendment or waiver.  Upon the effectuation of each such
waiver or amendment, the Company shall promptly give written notice thereof to
the Holders who have not previously consented thereto in writing.  




SECTION 8.2  Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.  




SECTION 8.3  Entire Agreement.  This Agreement  constitutes the full and entire
understanding and agreement of the parties with regard to the subjects hereof
and supersedes in their entirety all other or prior agreements, including the
Term Sheet, whether oral or written, with respect thereto.




SECTION 8.4  Notices.  All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section),
reputable commercial overnight delivery service (including Federal Express and
U.S. Postal Service overnight delivery service) or, deposited with the U.S.
Postal Service mailed first class, registered or certified mail, postage
prepaid, as set forth below:




If to the Company, addressed to:




AIMS Worldwide, Inc.

10400 Eaton Place
Fairfax, Virginia 22030

Attention: Patrick Summers, Chief Financial Officer

Fax:

(703) 621-3865




with a copy to:




Sterling, Gregory & Plotkin, LLC
1225 Eye St., N.W., Ste. 900
Washington, D.C. 20005
Attention: James P. Gregory, Esq.
Fax:

(202) 789-4508








- 14 -




--------------------------------------------------------------------------------







If to IKON, addressed to:




IKON, Inc.1307 N. 14th St.

Arlington, VA  22209

Attention:  Craig Snyder

Fax: (202)




If to any other Holder, to it at its address specified on Schedule A.




Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid.  Each party, by
notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.




SECTION 8.5  Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware (without
giving effect to any conflicts or choice of laws provisions thereof that would
cause the application of the domestic substantive laws of any other
jurisdiction).




SECTION 8.6  Equitable Remedies.  The parties hereto agree that irreparable harm
would occur in the event that any of the agreements and provisions of this
Agreement were not performed fully by the parties hereto in accordance with
their specific terms or conditions or were otherwise breached, and that money
damages are an inadequate remedy for breach of this Agreement because of the
difficulty of ascertaining and quantifying the amount of damage that will be
suffered by the parties hereto in the event that this Agreement is not performed
in accordance with its terms or conditions or is otherwise breached.  It is
accordingly hereby agreed that the parties hereto shall be entitled to an
injunction or injunctions to restrain, enjoin and prevent breaches of this
Agreement by the other parties and to enforce specifically such terms and
provisions of this Agreement, such remedy being in addition to and not in lieu
of, any other rights and remedies to which the other parties are entitled to at
law or in equity.




SECTION 8.7  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER
PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT, ANY OF THE RELATED
AGREEMENTS, DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.




SECTION 8.8  No Third Party Beneficiary.  There are no third party beneficiaries
of this Agreement.





- 15 -




--------------------------------------------------------------------------------







SECTION 8.9  Expenses.  Except with respect to the Registration Expenses set
forth in Section 2.2, each party hereto shall pay its own costs and expenses in
connection with this Agreement.




SECTION 8.10  Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.




(a)

In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.




(b)

The titles of the sections and subsections of this Agreement are for convenience
of reference only and are not to be considered in construing this Agreement.




(c)

The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.




(d)

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.




(e)

Counterparts of this Agreement (or applicable signature pages hereof) that are
manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.




SECTION 8.11 No Partnership or Joint Venture.  Nothing in this Agreement shall
create a partnership or joint venture or any other relationship of a similar
nature between the parties hereto.










[Signature pages follow]





- 16 -




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the day and year first above written.




COMPANY:




AIMS WORLDWIDE, INC.




By:

_________________________________

Name:

Title:







HOLDER:







IKON, INC.




By:

_________________________________

Name:

Title:











-17-


